UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-4526



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


STEVEN RAY RICKS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Bryson City. Lacy H. Thornburg,
District Judge. (2:03-cr-00086-LHT)


Submitted:   May 23, 2007                  Decided:   July 12, 2007


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David G. Belser, BELSER & PARKE, Asheville, North Carolina, for
Appellant.   Gretchen C. F. Shappert, United States Attorney,
Charlotte, North Carolina, Amy E. Ray, Assistant United States
Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Steven Ray Ricks appeals the sentence imposed following

remand for resentencing.                In our prior decision, we affirmed

Ricks’s convictions of two counts of aggravated sexual abuse of a

minor in violation of 18 U.S.C.A. §§ 1152, 2241(c) (West 2000 &

Supp.       2007),    but    vacated    Ricks’s      sentence    and    remanded        for

resentencing pursuant to United States v. Booker, 543 U.S. 220

(2005).       United States v. Ricks, 166 F. App’x 37 (4th Cir. 2006).

               On    remand,      the   district      court     utilized    the        same

Guidelines* calculations that were applied at Ricks’s initial

sentencing — a total offense level of thirty-five, criminal history

category I, and a sentencing range of 168 to 210 months.                          At the

resentencing hearing, Ricks continued his objection to the two-

level enhancement imposed pursuant to USSG § 2A3.1(b)(3)(A) based

on   his     role    as     the   victim’s   caregiver.         The    district    court

overruled Ricks’s objection and sentenced Ricks to 180 months’

imprisonment.         Ricks timely appealed.          We affirm.

               On appeal, Ricks asserts that the district court violated

his Sixth Amendment rights in imposing the two-level enhancement

because      the     facts    supporting     it    were   neither     alleged     in    the

indictment nor found by the jury.                  Ricks does not challenge the

accuracy of the district court’s factual findings and resultant

Guidelines determinations.              In our earlier consideration of his


        *
         U.S. Sentencing Guidelines Manual (2003).

                                           - 2 -
sentence, we specifically rejected Ricks’s assertion that the facts

supporting this enhancement must be alleged in the indictment.

Ricks, 166 F. App’x at 39 n.*.

           After Booker, a district court is no longer bound by the

range prescribed by the Sentencing Guidelines.             United States v.

Hughes, 401 F.3d 540, 546 (4th Cir. 2005).            However, in imposing a

sentence post-Booker, courts still must calculate the applicable

Guidelines range after making the appropriate findings of fact and

consider the range in conjunction with other relevant factors under

the Guidelines and 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2007).

United States v. Moreland, 437 F.3d 424, 432 (4th Cir.), cert.

denied, 126 S. Ct. 2054 (2006).         This court will affirm a post-

Booker sentence if it “is within the statutorily prescribed range

and is reasonable.”         Id. at 433 (internal quotation marks and

citation omitted).         “[A] sentence within the proper advisory

Guidelines range is presumptively reasonable.”             United States v.

Johnson, 445 F.3d 339, 341 (4th Cir. 2006).

           The district court explicitly treated the Guidelines as

advisory, and sentenced Ricks only after considering the Sentencing

Guidelines,     the   §   3553(a)   factors,    and   counsel’s   arguments.

Although the district court did not recite facts to support each

§ 3553(a) factor, the court need not “robotically tick through

§   3553(a)’s    every    subsection”   or     “explicitly   discuss   every

§ 3553(a) factor on the record.”        Johnson, 445 F.3d at 345.      Thus,


                                    - 3 -
the Sixth Amendment error that occurred at the first sentencing was

cured by Ricks’s resentencing under an advisory Guidelines scheme.

We also conclude that Ricks’s sentence is reasonable.

           We therefore affirm Ricks’s sentence.        We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 4 -